               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS


THOMAS H. PORTER, et al.,

                      Plaintiffs,

          v.                             CASE NO.   77-3045-SAC

HONORABLE BILL GRAVES,
et al.,

                      Defendants.


                              O R D E R

     This case is before the court upon motions and an amended

motion to reconsider the court’s order denying movants’ motions

for appointment of new counsel to represent the class of plaintiffs

in the above-captioned case.        Doc. Nos. 719, 720, 721 and 722.

The court views the order denying the motions for appointment of

new counsel as a nondispositive order.      Under D.Kan.R. 7.3(b), a

motion to reconsider a nondispositive order must be based on:     1)

an intervening change in controlling law; 2) the availability of

new evidence or 3) the need to correct clear error or prevent

manifest injustice.   Movants appear to argue that reconsideration

is justified by the need to correct clear error.

     The court denied the motions for appointment of new counsel

because more than 23 years have passed since this case was closed;

the provisions of the Prison Litigation Reform Act (PLRA) do not

favor reopening the case; there have been changes over time in the

                                    1
administration and operation of the Kansas prison system; and the

litigants have the opportunity to raise a claim of unconstitutional

conditions      of   confinement   in   new   litigation.      Under      these

circumstances, the court felt it was fair and reasonable to reject

the movants’ attack on counsel who have represented plaintiffs in

this case, and reasonable to deny appointment of new counsel for

the purpose of considering the reopening of this case.

        The   motions   and   amended   motion    to   reconsider   make    the

following     arguments.      First,    movants   contend   that    the    PLRA

provisions should not be considered an obstacle to reopening this

case.     The court disagrees.      The orders granting relief in this

case did not contain findings that the relief was narrowly drawn,

extended no further than necessary to correct the violation of the

Federal right, and was the least intrusive means necessary to

correct the violation of the Federal right. Therefore, a defendant

would be entitled “to the immediate termination” of the prospective

relief ordered more than 20 years ago if this case was reopened.

18 U.S.C. § 3626(b)(2).       Movants argue that the PLRA also provides

that prospective relief shall not terminate if the court makes

written findings based on the record that the prospective relief

remained necessary “to correct a current and ongoing violation of

the Federal rights, extends no further than necessary to correct

the violation of the Federal right and that the prospective relief

is narrowly drawn and the least intrusive means to correct the

                                        2
violation.”     18 U.S.C. § 3626(b)(3).     It is not unreasonable to

find that a court would be unlikely to hold that standards and

population limits agreed upon 23 years or more in the past meet

the conditions set forth in § 3626(b)(3) when applied to current

circumstances.     We note as well that ACA accreditation, which was

part of the agreed conditions, is not a necessary standard for

constitutional conditions of confinement, although it may be a

relevant consideration.     See Bell v. Wolfish, 441 U.S. 520, 543

n.27     (1979)(ACA   standards   “simply    do   not   establish   the

constitutional minima”); Thompson v. Lengerich, 2019 WL 7163374 *5

(10th Cir. 12/23/2019); Gates v. Cook, 376 F.3d 323, 337 (5th Cir.

2004).

        Movants also argue that it may be implied that the court made

the findings detailed in § 3626(b)(2) when the court closed this

case.     The movants do not support this argument with facts that

would purportedly show that the findings were made.      In one of the

cases movants cite to support their argument, Clark v. California,

739 F.Supp.2d 1168, 1228-29 (N.D.Cal. 2010), the parties agreed

that the settlement agreement and order met the PLRA standards at

the time it was entered.     In contrast, here the parties declined

to address the PLRA standards, but reserved the right to do so

later.     Doc. No. 625, pp. 1-2.       The court finds that movants’

argument is unreasonable, unsupported in the record, and asks the

court to read findings into an order which simply are not there.

                                    3
        Finally,   in   an   amended   motion   for   reconsideration,   the

argument is made that the case was never closed because the closing

orders, lacking the findings detailed in § 3626(b)(2), are somehow

void.      The court rejects the voidness argument.          A judgment is

void if it is rendered without jurisdiction or contrary to due

process of law; not if the court’s order violates an applicable

statute.    See United Student Aid Funds, Inc. v. Espinosa, 559 U.S.

260, 271 (2010)(court’s error in discharging student loan debt

without first finding undue hardship is not jurisdictional as would

have rendered judgment void); U.S. v. Philip Morris USA, Inc., 840

F.3d 844, 851 (D.C.Cir. 2016)(order exceeding remedial authority

is not void under Fed.R.Civ.P. 60(b)(4)); U.S. v. Boch Oldsmobile,

Inc., 909 F.2d 657, 662 (1st Cir. 1990)(“Consent decrees that run

afoul of the applicable statutes lead to an erroneous judgment,

not to a void one.”).

        This case had been pending almost 20 years when the parties

reached a negotiated conclusion to the case.             About the time of

those negotiations, the PLRA came into effect and limited the power

of federal courts to enter orders of prospective relief in prison

conditions cases and to maintain judicial supervision of prisons

for years at a time.         The parties in this case explicitly agreed

to reserve their rights under the PLRA but not to expend “the

resources of the Court and the parties relative to seeking relief



                                       4
pursuant to the Act,” prior to presenting the court with a final

order to close the case.   Doc. No. 625, p. 2.

     Another twenty years or more have passed since this case was

closed.   It would be unreasonable to reopen the case to consider

the application of the PLRA (and reinstatement of injunctive

relief) when the parties agreed to bypass the PLRA issue in 1996

and when the law indicates that the injunctive relief which had

been granted could be terminated immediately on PLRA grounds and

probably equitable grounds.    For these reasons, the motions and

amended motion for reconsideration have failed to demonstrate that

the court’s order denying appointment of new counsel was made in

clear error or otherwise justifies reconsideration.     Therefore,

the motions (Doc. Nos.   719, 720, 721 and 722) shall be denied.

     IT IS SO ORDERED.

     Dated this 21st day of January, 2020, at Topeka, Kansas.



                         s/Sam A. Crow ___________________________
                         Sam A. Crow, U.S. District Senior Judge




                                 5
